UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 18, 2010 Commission file number 0-18629 O’Charley’s Inc. (Exact name of registrant as specified in its charter) Tennessee 62-1192475 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3038 Sidco Drive, Nashville, Tennessee (Address of principal executive offices) (Zip Code) (615) 256-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 14, 2010 Common Stock, no par value 21,629,815 shares O’Charley’s Inc. Form10-Q For the 16 Weeks Ended April 18, 2010 Index Page No. Part I — Financial Information Item 1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets as of April 18, 2010 and December 27, 2009 3 Consolidated Statements of Operations for the 16 weeks ended April 18, 2010 and April 19, 2009 4 Consolidated Statements of Cash Flows for the 16 weeks ended April 18, 2010 and April 19, 2009 5 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss for the 16 weeks ended April 18, 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II — Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Issuer Purchases of Equity Securities 27 Item 6. Exhibits 27 Signatures 28 EX-31.1 SECTION EX-31.2 SECTION EX-32.1 SECTION EX-32.2 SECTION 2 PART I — FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) O’CHARLEY’S INC. CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) April 18, December 27, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Assets held for sale Other current assets Total current assets Property and equipment, net of accumulated depreciation of $367,264and $356,818 Trade names and other intangible assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ $ Accrued payroll and related expenses Accrued expenses Deferred revenue Federal, state and local taxes Current portion of long-term debt and capitalized lease obligations Total current liabilities Deferred income taxes Other liabilities Long-term debt, less current portion Capitalized lease obligations, less current portion Shareholders’ Equity: Common stock — No par value; authorized, 50,000 shares; issued and outstanding, 21,630 in 2010 and 21,547 in 2009 Retained earnings Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to unaudited consolidated financial statements 3 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS 16 Weeks Ended April 18, 2010 and April 19, 2009 (In thousands, except per share data) (Unaudited) Revenues: Restaurant sales $ $ Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating Cost of restaurant sales, exclusive of depreciation and amortization shown separately below Advertising and marketing General and administrative Depreciation and amortization of property and equipment Impairment and disposal charges, net Pre-opening costs 7 Income from Operations Other Expense: Interest expense, net Other, net 3 9 (Loss) Earnings Before Income Taxes ) Income Tax Expense Net (Loss) Earnings $ ) $ Net (Loss) Attributable/Earnings Available to Common Shareholders $ ) $ Basic and diluted (loss) earnings per common share: Net (Loss) Earnings $ ) $ Weighted average common shares outstanding See accompanying notes to unaudited consolidated financial statements 4 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS 16 Weeks Ended April 18, 2010 and April 19, 2009 (In thousands) (Unaudited) Cash Flows from Operating Activities: Net (loss) earnings $ ) $ Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs and swap termination payment 86 Share-based compensation Loss on early extinguishment of debt — Amortization of deferred gain on sale-leasebacks ) ) Deferred income taxes and other income tax related items ) Loss on the sale of assets 16 20 Impairment and disposal charges, net Changes in assets and liabilities: Trade accounts and other receivables Inventories Other current assets ) Trade accounts payable ) Deferred revenue ) ) Accrued payroll, accrued expenses, and federal, state and local taxes Other long-term assets and liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Additions to property and equipment ) ) Other, net 5 31 Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments on long-term debt and capitalized lease obligations ) ) Repurchase of senior notes ) — Debt issuance costs ) — Proceeds from swap cancellation — Proceeds from the exercise of stock options and issuances under CHUX Ownership Plan Shares tendered and retired for minimum tax withholdings ) ) Excess tax benefit from share-based payments 5 — Dividends paid (2 ) — Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ See accompanying notes to unaudited consolidated financial statements 5 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS 16 Weeks Ended April 18, 2010 (In thousands) (Unaudited) Common Stock Retained Shares Amount Earnings Total Balance, December 27, 2009 $ $ $ Comprehensive loss: Net loss — — ) ) Shares tendered and retired for minimum tax withholdings ) ) — ) Exercise of employee stock options, including tax benefits — 5 — 5 Shares issued under CHUX Ownership Plan 52 — Dividends paid — — (2
